Opinion issued June 23, 2015




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-15-00149-CR
                           NO. 01-15-00150-CR
                           NO. 01-15-00151-CR
                         ———————————
                     JAMES E. GUZMAN, Appellant
                                   V.
                    THE STATE OF TEXAS, Appellee



         On Appeal from the County Criminal Court at Law No. 4
                         Harris County, Texas
          Trial Court Case Nos. 1974171, 1974172, and 2001637



                       MEMORANDUM OPINION
      Pursuant to his agreements with the State, appellant, James E. Guzman,

pleaded guilty to three separate misdemeanor offenses of assault, 1 two of which

were enhanced by a prior conviction of the felony offense of assault on a family

member. The trial court accepted the plea agreements, assessed appellant’s

punishment at confinement for 120 days for each offense, with the sentences to run

concurrently, and certified that these are plea-bargained cases and appellant has no

right of appeal. Appellant filed a pro se notice of appeal in each case. The State has

filed a motion to dismiss each appeal for want of jurisdiction.

      We grant the State’s motions and dismiss the appeals.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art 44.02 (Vernon

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has a right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, in each cause, the trial court’s certification is included in the record

and states that the case is a plea-bargained case and appellant has no right of

appeal. See TEX. R. APP. P. 25.2(a)(2). The record in each case supports the trial

court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.

1
      See TEX. PENAL CODE ANN. § 22.01(a)(1) (Vernon 2011).

                                          2
2005). Because appellant has no right of appeal, we must dismiss these appeals.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”); see also

Cooper v. State, 45 S.W.3d 77, 77–82 (Tex. Crim. App. 2001) (holding

voluntariness of guilty plea may not be contested on direct appeal following

plea-bargain agreement).

      Accordingly, we dismiss each appeal for want of jurisdiction and dismiss all

other pending motions as moot.



                                 PER CURIAM


Panel consists of Justice Jennings, Bland and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3